Citation Nr: 0718109	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for fracture of the left foot, status post multiple 
surgeries.

3.  Entitlement to an initial, compensable rating for left 
hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to 
October 2004.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
in which the RO granted, inter alia, service connection for 
left hip strain, for low back strain, and for fracture of the 
left foot, status post multiple surgeries, and assigned 
initial noncompensable, 10 percent, and 10 percent ratings, 
respectively, each from October 20, 2004.  In May 2005, the 
veteran filed a notice of disagreement (NOD) with the initial 
ratings assigned for left hip strain, the left foot 
disability and low back strain.  A statement of the case 
(SOC) was issued in June 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2005.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the San Antonio 
satellite office of the RO; a transcript of that hearing is 
of record. 

Because the claim on appeal involves requests for higher 
initial ratings following the grant of service connection, 
the Board has characterized these claims in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

The Board finds that further AMC/RO action is need on the 
claims on appeal.  

The most recent VA examination of the veteran was performed 
in November 2004.  The veteran reported pain of the low back, 
left hip and left foot.  The examination report includes 
range of motion findings and x-ray studies of both ankles.  

During the August 2006 Board hearing, the veteran asserted 
the her service-connected low back, left hip and left foot 
disabilities had each worsened since the November 2004 VA 
examination and warrant higher ratings.  She testified that 
she had received physical therapy treatment for her back 
disability for the previous six months at the Audie Murphy VA 
Medical Center (VAMC), located in San Antonio, Texas.  She 
also reported that she was seeing a podiatrist regarding the 
left foot condition and that additional foot surgery was 
being considered.  

Additional VA and private treatment records have been 
associated with the claims file since the November 2004 VA 
examination was conducted.  The private treatment records 
show treatment for the left foot condition, with notations of 
possible surgical intervention.  The additional VA treatment 
records from the VAMC in Temple, Texas,  show that she was 
seen for complaints related to the low back, left hip and 
left foot.  The Board further notes that, during the hearing, 
the veteran's representative argued the veteran's low back 
and left hip and foot disabilities had worsened since the 
last VA examination and that she should be afforded an 
additional VA examination for purposes of establishing the 
current severity of those conditions.

To ensure that the record reflects the current severity of 
the veteran's low back, left hip and left foot disabilities, 
the Board finds that a more contemporaneous examination-with 
findings responsive to the applicable rating criteria, 
including 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 
Vet. App. 202, 205-207 (1995) as appropriate-is needed to 
properly evaluate the service-connected disabilities under 
consideration.  See  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous").  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claims (as consideration of the 
original claim will be based on evidence already of record).  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  As noted 
above, the claims file currently includes outpatient 
treatment records from the Temple VAMC dated from December 
2004 to June 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
since June 2005 from both the Temple and San Antonio VAMC's, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2006) as regards requests for records from Federal 
facilities. 

Further notification action in this appeal also is warranted.  
In an October 2004 letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The veteran has not been furnished notice of the evidence 
needed to support her claims for higher initial ratings for 
the low back and left foot and hip disabilities.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify the appellant 
of any evidence that is necessary to substantiate the claims, 
as well as the evidence that VA will attempt to obtain and 
which evidence she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)(addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

Hence, the RO should furnish notice to the veteran of the 
evidence necessary to support her claims for an initial 
rating in excess of 10 percent, each, for low back strain and 
for left foot disability and for an initial compensable 
rating for left hip strain and give her the opportunity to 
provide information and/or evidence pertinent to the claims, 
explaining that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 
38 U.S.C.A. § 5103(b)(3)) (West Supp. 20065) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).   
The RO should also invite the appellant to submit all 
pertinent evidence in her possession, and ensure that its 
notice to the appellant meets the requirements of 
Dingess/Hartman-particularly as regards disability ratings 
and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating each claim for higher rating, the RO should 
consider whether "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the VAMCs 
in San Antonio (Audie Murphy) and Temple, 
Texas, all outstanding pertinent records 
of evaluation and/or treatment of the 
veteran's low back, left hip, and/or left 
foot, from June 2005 to the present.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.   The RO should send to the veteran 
and her representative a letter advising 
the veteran of the evidence needed to 
support her claims for an initial rating 
in excess of 10 percent, each, for low 
back strain and for residuals of fracture 
of the left foot, and/or the claim for an 
initial, compensable rating for left hip 
strain.  

The RO should request that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to any claim on appeal that is not 
currently of record. The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
disability ratings and effective dates, 
as appropriate.   

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination, by a physician, 
at an appropriate VA medical facility to 
determine the current severity of the 
service-connected low back strain, 
fracture of the left foot, status post 
multiple surgeries, and left hip strain.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies, (to include 
range of motion testing), should be 
accomplished (with all findings made 
available by the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should conduct range of 
motion testing of the low back, left hip 
and left foot (each expressed in 
degrees).  He/she should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also indicate whether 
there is any ankylosis of the spine or 
left hip, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.

Further, the examiner should comment on 
whether the service-connected residuals 
of fracture of the left foot,  is best 
assessed as moderate, moderately severe 
or severe.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
higher initial ratings for low back 
strain, for residuals of fracture of the 
left foot, and for left hip strain in 
light of all pertinent evidence and legal 
authority (to include consideration of 
functional loss due to pain and other 
factors, pursuant to 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, cited to above).  
The RO specifically consider whether 
staged rating of any disability, pursuant 
to Fenderson (cited to above), is 
appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

